     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 1 of 8 PageID #:266




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

    In re:                                     Chapter 7

    Mack Industries, Ltd., et al.,             Bankruptcy No. 17-09308
                                               (Jointly Administered)
                          Debtors.1
                                               Honorable Carol A. Doyle

    Ronald R. Peterson, as chapter 7
    trustee for Mack Industries Ltd.,

                          Plaintiff-
                          Appellant,
                                               Bankruptcy Adversary No. 19-00436
    v.
                                               District Court No. 20-cv-6992
    Ferguson Enterprises Inc.,
                                               Honorable Virginia M. Kendall
                          Defendant-
                          Appellee.


                  TRUSTEE’S MOTION TO REASSIGN CASES AS RELATED
         Under the local rules, related cases may be reassigned so that they are
pending before the same judge. Ronald R. Peterson, as chapter 7 trustee for Mack
Industries Ltd., (the “Trustee”) filed motions for leave to appeal in four related
adversary proceedings, and he settled one of them. The lowest-numbered remaining
case is pending before this Court. So that this Court may resolve all the pending
issues, the Trustee requests that the later-filed cases be reassigned to this Court.




1The debtors, with their respective bankruptcy case numbers, are as follows: Mack
Industries, Ltd. (17-09308); Oak Park Avenue Realty, Ltd. (17-16651); Mack
Industries II, LLC (17-16859); Mack Industries III, LLC (17-17106); Mack
Industries IV, LLC (17-17109); Mack Industries V, LLC (18-03445); and Mack
Industries VI, LLC (18-03451).




         {00197751}
     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 2 of 8 PageID #:267




                                  1. BACKGROUND.

       This appeal arises from an adversary proceeding (that is, a civil suit connected
to a bankruptcy case) in which the Trustee is seeking to avoid and recover
fraudulent transfers that Mack Industries Ltd. (the “Debtor”) made to Ferguson
Enterprises Inc. This case is one of 436 similar cases that the Trustee brought to
avoid and recover fraudulent and preferential transfers that the Debtor made to
various third parties. The gist of the Trustee’s complaints is that the Debtor’s
owners—the McClelland family—used the Debtor to buy goods and services for
their other entities while the Debtor was insolvent and as part of an effort to
hinder, delay, or defraud the Debtor’s creditors. The Trustee is seeking to recover
those improper payments for the benefit of the Debtor’s creditors. Most of the cases
are being heard by a single bankruptcy judge, but two are pending before a different
bankruptcy judge.

       Several defendants filed motions to dismiss the Trustee’s complaint. In one of
the cases assigned to the latter judge, the judge ruled that the Trustee had stated a
claim and, specifically, found that the Trustee pleaded enough to support his
allegation that the Debtor received less than reasonably equivalent value in
exchange for the transfers. See 11 U.S.C. § 548(a)(1)(B); 740 Ill. Comp. Stat.
160/5(a)(2).

       In this case, which remains pending before the judge hearing the bulk of the
Trustee’s adversary proceedings, the judge ruled that the Trustee had not and could
not state a claim because the Debtor received reasonably equivalent value from
Ferguson. Based on this, the judge dismissed the Trustee’s constructive fraudulent
transfer claim against Ferguson with prejudice. The Trustee then filed a notice of
appeal and motion for leave to appeal, resulting in this case before the Court.

       At around the same time, the judge entered similar rulings in two related
cases on motions to dismiss brought by TTS Granite Inc., and by Capital One N.A.
and related defendants. The Trustee filed notices of appeal and motions for leave to


{00197751}                               —2—
     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 3 of 8 PageID #:268




appeal in both of those cases. The TTS case is pending before Judge Valderrama as
case no. 20-cv-6990, and the Capital One case is pending before Judge Pacold as
case no. 20-cv-6995.

       On November 30, 2020, the Trustee filed a motion to reassign the Ferguson
and Capital One matters to the judge hearing the TTS matter. The Capital One
defendants filed an objection (attached as Exhibit A). The Trustee’s motion to
reassign remains pending and briefing on the Trustee’s motion for leave to appeal
remains stayed, but the parties in that case have settled. On May 20, 2021, the
bankruptcy court approved the settlement under Rule 9019 of the Federal Rules of
Bankruptcy Procedure, and the Trustee and TTS will be filing a stipulation to
dismiss that appeal on May 27, 2021. When the TTS case is dismissed, this case will
be the lowest-numbered remaining case.

       In the interim, the bankruptcy judge entered a similar ruling in another
related case on a motion to dismiss brought by Synchrony Bank and Lowes
Companies. The Trustee filed a notice of appeal and a motion for leave to appeal in
that case as well. The Synchrony case was pending before Judge Alonso as case no.
21-cv-1519, but the Synchrony defendants filed a motion to reassign in the Capital
One case pending before Judge Pacold, who granted the motion. The Trustee filed a
motion to reassign the Synchrony matter to the judge hearing the TTS case, but
that motion, too, remains pending and will be mooted. The Synchrony defendants
opposed reassignment to the judge hearing the TTS case.

       On May 19, 2021, the bankruptcy judge issued an opinion in the adversary
proceeding Peterson v. Premier Electric Services Corp., pending as case no. 19-a-148,
granting that defendant’s motion to dismiss on the same grounds as TTS, Ferguson,
and Capital One. The Trustee intends to file a motion for leave to appeal in that
matter as well and will seek reassignment if it is not automatically assigned to this
Court.




{00197751}                               —3—
     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 4 of 8 PageID #:269




       So that all the appeals addressing the same issues are pending before the
same district judge, the Trustee seeks reassignment of the Capital One and
Synchrony cases to this Court.


                                   2. DISCUSSION.

       The Local Rules of the United States District Court for the Northern District
of Illinois provide a mechanism for related cases to be heard by the same judge:
              A case may be reassigned to the calendar of another judge
              if it is found to be related to an earlier-numbered case
              assigned to that judge and each of the following criteria
              are met:
              (1) both cases are pending in this Court;
              (2) the handling of both cases by the same judge is likely
                  to result in a substantial saving of judicial time and
                  effort;
              (3) the earlier case has not progressed to the point where
                  designating a later filed case as related would be likely
                  to delay the proceedings in the earlier case
                  substantially; and
              (4) the cases are susceptible of disposition in a single
                  proceeding.

Local R. 40.4(b). Two civil cases may be related if “the cases involve some of the
same issues of fact or law[.]” Local R. 40.4(a)(2). A motion for reassignment based on
relatedness must: “(1) set forth the points of commonality of the cases in sufficient
detail to indicate that the cases are related within the meaning of section (a), and
(2) indicate the extent to which the conditions required by section (b) will be met if
the cases are found to be related.” Local R. 40.4(c).

       The Capital One and Synchrony cases involve the same issues of fact and law
as this case. Both appeals arise from the bankruptcy judge’s ruling—on a motion to
dismiss—that the Debtor received reasonably equivalent value from the defendants.
A copy of the underlying opinion in Ferguson is attached as Exhibit B, in Capital
One as Exhibit C, and in Synchrony as Exhibit D. The judge’s ruling was


{00197751}                                —4—
     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 5 of 8 PageID #:270




substantially similar in each case, and the Trustee’s motion for leave to appeal in
each case raises the same issues that are at issue in this case. Although each case
involves different defendants and slightly different underlying fact patterns, that
does not prevent reassignment: the rule requires only that the cases share “some”
factual and legal issues. Because the pending cases involve many of the same
issues, the requirements of Local Rule 40.4(a) are met.

       The requirements of Local Rule 40.4(b) are met, too. The Capital One and
Synchrony cases are pending before the United States District Court for the
Northern District of Illinois, the same court as this case. Because the issues are
substantially similar in each case, the handling of all three cases by this Court
would avoid duplication of judicial time and effort. This case would not be delayed
by designating the later-filed cases as related—if anything, it would allow briefing
to proceed to the Trustee’s motions for leave to appeal. The defendants in the
Capital One and Synchrony matters have opposed reassignment. However, because
the issues are substantially similar, this Court can and should dispose of all cases in
a single proceeding.

       Wherefore, because the Capital One and Synchrony cases are substantially
similar to this case, the Trustee respectfully requests that the Court reassign those
cases to this Court and grant any other relief as is appropriate in the circumstances.

Dated: May 25, 2021                           Respectfully submitted,

                                              Ronald R. Peterson, as chapter 7
                                              trustee for Mack Industries Ltd.

                                              By: /s/ Jeffrey K. Paulsen
                                              One of His Attorneys

Jeffrey K. Paulsen (6300528)
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel:    (312) 878-0969


{00197751}                              —5—
     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 6 of 8 PageID #:271




Fax: (847) 574-8233
Email: jpaulsen@wfactorlaw.com




{00197751}                             —6—
     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 7 of 8 PageID #:272




                              CERTIFICATE OF SERVICE
       I, Jeffrey K. Paulsen, an attorney, hereby certify that on May 25, 2021, I
caused a copy of the foregoing Motion to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the
below Service List and by U.S. Mail and e-mail on all other persons identified on the
Service List.

                                                /s/ Jeffrey K. Paulsen
                                     SERVICE LIST
Registrants
(Service via CM/ECF)

Blair R. Zanzig
Reed Heiligman
Hiltz Zanzig & Heiligman LLC
53 W. Jackson Blvd., Ste. 701
Chicago, IL 60604
(312) 253-4874
reed@hzhlaw.com
bzanzig@hzhlaw.com
Counsel to Appellee in Case No. 20-6992, Ferguson Enterprises Inc.

Non-Registrants
(Service via U.S. Mail, e-mail)

Jeff Pilgrim
Matthew O. Stromquist
Pilgrim Christakis LLP
321 N. Clark St., 26th Floor
Chicago, IL 60654
(312) 939-0923
jpilgrim@pilgrimchristakis.com
mstromquist@pilgrimchristakis.com
Counsel to Appellees in Case No. 20-6995, Capital One N.A., Capital One Financial
Corp., and Menard Inc.

Tara L. Elgie
Allison Jacobsen
Hunton Andrews Kurth LLP
1445 Ross Ave., Ste. 300


{00197751}                                —7—
     Case: 1:20-cv-06992 Document #: 13 Filed: 05/25/21 Page 8 of 8 PageID #:273




Dallas, TX 75202
(214) 979-3000
telgie@HuntonAK.com
ajacobsen@HuntonAK.com
Counsel to Appellees in Case No. 20-6995, Capital One N.A., Capital One Financial
Corp., and Menard Inc.

Ann E. Pille
Reed Smith LLP
10 S. Wacker Drive, 40th Floor
Chicago, IL 60606
(312) 207-3870
apille@reedsmith.com
Counsel to Appellee in Case No. 21-1519, Synchrony Bank and Lowes’s Companies,
Inc.




{00197751}                             —8—
